              Case 3:20-cv-08720-WHO Document 56 Filed 07/08/21 Page 1 of 2




 1   Marc G. Cowden SB No. 169391
     Adam Stoddard SB No. 272691
 2   SHEUERMAN, MARTINI, TABARI, ZENERE & GARVIN
 3   A Professional Corporation
     1033 Willow Street
 4   San Jose, California 95125
     (408) 288-9700
 5   Fax: (408) 295-9900
 6
     Attorneys for Defendants MEGHAN RAMSEY, M.D. (sued herein as Meghan Claire Ramsey);
 7   DIANE DEL ROSARIO ESTRADA, R.N., (sued herein as Diane Del Rosario Estrada); ANITA
     GIRARD, C.N.O. (sued herein as Anita Girard); ARIANNA FRANGIEH, R.N.; FRANS
 8
     HIBMA, R.N. (sued herein as Frans Hibma)
 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
     ELLEN WILLIAMS, also known as ELLEN               Case No.: 3:20-CV-08720-WHO
12   GIRMA, an individual,
                                                       NOTICE OF MOTION AND MOTION TO
13                  Plaintiff,                         DISMISS PURSUANT TO 12(B)(6)

14                                                     Complaint Filed: December 9, 2020
     vs.
                                                       1st Amend. Complaint: April 20, 2021
15   CITY OF PLEASANTON, CALIFORNIA;                   2nd Amend. Complaint: April 21, 2021
16   POLICE DEPARTMENT OF THE CITY OF
     PLEASANTON, CALIFORNIA; KATIE
17   EMMET; ANTHONY PITTL; BARRY
     BOCCASILE; MICHAEL BRADLEY;
18   ARIANNA WELCH FRANGIEH; ANITA
19   GIRARD; MEGHAN CLAIRE RAMSEY;
     DIANE DEL ROSARIO ESTRADA;
20   EMILY NITRO;
     FRANS HIBMA;
21
22                  Defendants

23
24   TO ELLEN WILLIAMS AND HER ATTORNEY OF RECORD:

25          PLEASE TAKE NOTICE that on August 25, at 2:00 p.m., or as soon thereafter as the

26   matter can be heard in Courtroom 2, located on the 17th Floor of the United States District Court
     for the Northern District of California, San Francisco Courthouse, 450 Golden Gate Avenue, San
27
     Francisco, CA 94102, defendants MEGHAN RAMSEY, M.D. (sued herein as Meghan Claire
28
     NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO 12(B)(6) - 1
                 Case 3:20-cv-08720-WHO Document 56 Filed 07/08/21 Page 2 of 2




 1   Ramsey); DIANE DEL ROSARIO ESTRADA, R.N., (sued herein as Diane Del Rosario Estrada);
 2   ANITA GIRARD, C.N.O. (sued herein as Anita Girard); ARIANNA FRANGIEH, R.N.; FRANS

 3   HIBMA, R.N. (sued herein as Frans Hibma) (collectively “Defendants”) will move the court for
     dismissal of the Complaint of ELLEN WILLIAMS pursuant to Federal Rules of Civil Procedure
 4
     12(b)(6).
 5
            Defendants’ motion is made on the grounds that Plaintiff has not alleged a single Federal
 6
     cause of action against Defendants, nor has she met her burden to establish jurisdiction. The
 7
     cause of action for False Imprisonment is barred by the statute of limitations and FRANGIEH is
 8
     immune from liability pursuant to Civil Code 47(b). Finally, all the causes of action fail to state
 9
     facts sufficient to constitute a cause of action. Defendants, therefore, request that the Court
10   dismiss Defendants from this case.
11          Defendants’ motion is based on this notice, the attached memorandum of points and
12   authorities, all the pleadings and papers in this action, and any oral argument that may be
13   entertained by the Court at the hearing on this matter.
14
15    Date: July 8, 2021                                       SHEUERMAN, MARTINI, TABARI,
                                                                    ZENERE & GARVIN
16
17
                                                        By:__________________________________
18                                                          MARC G. COWDEN
                                                            ADAM STODDARD
19
                                                            Attorneys for Defendants MEGHAN
20                                                          RAMSEY, M.D. (sued herein as Meghan
                                                            Claire Ramsey); DIANE DEL ROSARIO
21                                                          ESTRADA, R.N., (sued herein as Diane
                                                            Del Rosario Estrada); ANITA GIRARD,
22
                                                            C.N.O. (sued herein as Anita Girard);
23                                                          ARIANNA FRANGIEH, R.N.; FRANS
                                                            HIBMA, R.N. (sued herein as Frans
24                                                          Hibma)
25
26
27
28
     NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO 12(B)(6) - 2
